UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7655


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

THEODORE C. NELSON, SA, U.S. Department of State; JASON
CALLAHAN,   Detective,   Prince    William   County   Police
Department; STEPHAN HUDSON, Chief, Prince William Police
Department;   REBECCA   THATCHER,   Assistant   Commonwealth
Attorney; JOHN/JANE DOE, Prince William County Police
Department, Evidence Sect. Director; CHRIS FELDMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00641-RBS-DEM)


Submitted:   January 6, 2015                 Decided:   January 16, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Lester    Roudabush,       Jr.,    seeks     to     appeal       the

district court’s October 3, 2014 order denying his motions to

recuse   and   relative     to    his    inmate     trust    account,       dismissing

three defendants, denying his motion to expedite, and requesting

that the remaining defendants return waivers of service.                             This

court    may    exercise        jurisdiction       only     over     final       orders,

28 U.S.C.      § 1291     (2012),        and     certain      interlocutory             and

collateral     orders,    28    U.S.C.    § 1292    (2012);       Fed.     R.    Civ.    P.

54(b); Cohen     v.     Beneficial      Indus.    Loan    Corp.,     337    U.S.    541,

545-47 (1949).        The order Roudabush seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense     with     oral    argument      because     the     facts    and     legal

contentions     are    adequately       presented    in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                          2